On Petition eor Rehearing.
[Decided September 13, 1913.]
Per Curiam.
— A petition for rehearing has been filed in which respondents complain that this court has overlooked, and by its omission has overruled, the many decisions of this court holding that, where no exceptions are taken to the findings of fact, the court will not review the case except to inquire whether the findings sustain the decree or judgment. Counsel say:
“We cited-repeated rulings of this court to the effect that the failure to take exceptions to the findings of fact is ground for striking the statement of facts and for preventing the court from considering such a statement except as to those portions which have to do solely with the ruling of the court in regard to evidence. If this rule of law has not been overruled then this case at bar would have to be affirmed. If this court, on the other hand, intends to overrule all of these cases which we cited, then it seems to respondents that the opinion should so state.”
In the interest of brevity, we have frequently omitted a discussion of objections that do not touch the merits of a case. We had not supposed that the objection was seriously urged until the petition for rehearing came in. No findings of fact were made by the court. A general exception was taken to the decree, and it was allowed by the court. Counsel assume that appellant should have treated the decree as findings of fact, and entered specific exceptions to the several matters covered by it. The statute puts no such burden upon an ap*476pellant, nor has this court ever held that such exceptions to a decree are required. The statute provides:
“It shall not be necessary or proper to take or enter an exception to any ruling or decision mentioned in the last section which is embodied in a written judgment, order or journal entry in the cause. But this section shall not apply to the report of a referee or commissioner, or to findings of fact or conclusions of law in a report or decision of a referee or commissioner, or in a decision of a court or judge upon a cause or part of a cause, either legal or equitable, tried without a jury.” Rem. & Bal. Code, § 382 (P. C. 81 § 671).
We have held that, if findings are made in equity cases, exceptions must be taken as in actions at law; such exceptions are required only in cases “where findings are made.” McAllister v. McAllister, 28 Wash. 613, 69 Pac. 119; Berens v. Cox, 70 Wash. 627, 127 Pac. 189; McIntyre v. Johnson, 63 Wash. 323, 115 Pac. 509; Yakima Grocery Co. v. Benoit, 56 Wash. 208, 105 Pac. 476; Murray v. Shoudy, 13 Wash. 33, 42 Pac. 631. In the McAllister case, the court said:
“The respondent next insists that no exceptions were taken to the findings of fact made by the lower court, and that the cause cannot be reviewed in this court for that reason. There were no formal findings of fact or conclusions of law made by the trial court. The records show that at the conclusion of the evidence and the arguments of counsel the court ordered the case dismissed, ‘as a case for divorce on the grounds of cxuxelty had not been made out.’ To this the appellant duly excepted. Aftex’wards a judgment of dismissal was entered, in which it is recited that the court ‘finds that the plaintiff has not sustained the allegations of her complaint,’ which was also duly excepted to by the appellant. The respondent does not point out what further exception he conceives ought to have been taken, nor does he say why he deems the exceptions taken insufficient. In our opinion, the exceptions are sufficient. They clearly pointed out to the trial court the appellant’s claim of errox's in its rulings and decisions, and this is all that is required by the statute. Bal. Code, §§ 5050, 6520.”
It is also complained that we have not held that appellant is not entitled to a part of lot 3, now occupied by it, and *477which is admittedly owned by respondents. • Appellant has not claimed any part of respondents’ property and the issues called for no ruling such as is now invited. Upon the record before us, the parties are entitled to claim within the calls of their deeds and not beyond them.
We are also a,sked to so modify our opinion as to permit a recovery of taxes which have been paid in good faith and inured to the benefit of appellant. If this item cannot be amicably adjusted, as it should be, our decision will be without prejudice to an action to preserve respondents’ legal rights, whatever they may be.
Rehearing denied.